In this personal injury negligence action, on this record, the verdict is excessive. There was considerable conflict in the medical testimony with respect to injuries and the consequences thereof, and it would seem that a new trial would be a more just solution than an effort to adjust the damages to the sharply divergent possibilities that are presented. The part of the said judgment in favor of plaintiff Barbara Parker Chasis in the sum of $2,000 is reversed, on the law and on the facts, the verdict vacated, and a new trial granted, without costs, unless said plaintiff stipulates to accept $400 in lieu of the award by verdict, in which event the judgment is modified to that extent, and is affirmed as thus modified, without costs. It is evident that the jury verdict is excessive in its award of damages, and that a verdict in excess of $400 is not warranted by the record. Settle order on notice. Concur—■ Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.